592 F.3d 1017 (2010)
XILINX, INC., and Consolidated Subsidiaries, Petitioner-Appellee,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
Xilinx, Inc., and Consolidated Subsidiaries, Petitioner-Appellee,
v.
Commissioner of Internal Revenue, Respondent-Appellant.
Nos. 06-74246, 06-74269.
United States Court of Appeals, Ninth Circuit.
January 13, 2010.
Tyler Alexander Baker, Esquire, Kenneth B. Clark, Esquire, Ronald B. Schrotenboer, Fenwick & West LLP, Mountain View, CA, Edward C. Dumont, Seth P. Waxman, Wilmerhale LLP, Washington, DC, for Petitioner-Appellee.
John M. Breen, Esquire, Internal Revenue Service, Richard Farber, Esquire, Michael *1018 J. Haungs, Richard T. Morrison, Esquire, Eileen J. O'Connor, Esquire, Gilbert Steven Rothenberg, Esquire DOJ-U.S. Department of Justice, Robert R. Di Trolio, Esquire, Clerk, U.S. Tax Court, Donald L. Korb, Esquire, Acting Chief Counsel, Washington, DC, for Respondent-Appellant.
Before: STEPHEN REINHARDT, JOHN T. NOONAN, and RAYMOND C. FISHER, Circuit Judges.

ORDER
The opinion and dissent filed on May 27, 2009 are hereby WITHDRAWN.